              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00118-MR-DLH-3

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
WILSON WILDE,                   )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion for

Leave to File Motion for Variance and Defendant’s Memorandum at

Sentencing Under Seal [Doc. 80], as amended [Doc. 81].

      The Defendant, through counsel, moves the Court for leave to file a

Sentencing Memorandum under seal in this case. For grounds, counsel

states that the memorandum includes information concerning the

Defendant’s cooperation with law enforcement in several ongoing

investigations. [Docs. 80, 81].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Where sealing is

allowed, the defendant is still required to file in the public record a redacted

sentencing memorandum with only those portions that are allowed to be

sealed having been redacted. See id. at 491-92.

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on September 17, 2018, and it has been accessible to the public

through the Court’s electronic case filing system since that time.

      The Fourth Circuit has recently addressed the balancing that the Court

should undertake in determining what portions, if any, should be redacted

from a sentencing memorandum in a criminal case. United States v. Harris,

890 F.3d 480, 492 (4th Cir. 2018). References to a defendant’s cooperation

are entitled to sealing and should be redacted. Here, portions of the

Defendant’s    Memorandum       contain    references   to   the   Defendant’s

cooperation. As for other information a defendant seeks to seal, the Court

should consider the materiality of the information to an understanding of the

Defendant’s case. The more significant the information to any relief the

Defendant seeks, the less likely it should be placed in the record under seal.

For instance, identities of and information regarding a defendant’s family


                                       2
members (particularly minors) are rarely germane to the factors for

sentencing and thus would ordinarily be allowed to be redacted. Id. at 492.

Here, the Defendant’s Memorandum contains the identities of and

information regarding his family members and other pertinent individuals.

However, the nature of those adult relationships are central to Defendant’s

arguments. The Memorandum also contains personal information regarding

the Defendant’s background and history of substance abuse. But this, again,

is central to Defendant’s argument supporting a time-served sentence, and

should be accessible to the public.

      Here, the Defendant has demonstrated that the Memorandum contains

information regarding his cooperation, and the public’s right of access to

such information is substantially outweighed by the Defendant’s competing

interest in protecting the details of such information. However, the

information regarding the relationships to the Defendant, as well as his

background and history of substance abuse, are central to the argument the

Defendant presents in favor of the relief sought. Therefore, the public’s right

to know the bases for the actions of this Court outweigh any privacy interest

of the Defendant and the other involved persons.




                                      3
     Having considered less drastic alternatives to sealing the Defendant’s

Memorandum, the Court concludes that less drastic alternatives to

wholesale sealing of the Defendant’s Memorandum are feasible.

     Accordingly, the Defendant’s Motion to Seal Sentencing Memorandum

is granted in part and denied in part, and counsel shall be permitted to file

the Sentencing Memorandum [Doc. 82] under seal. However, the Defendant

shall also file a publicly accessible version of the Sentencing Memorandum

redacting only those portions containing information concerning the

Defendant’s cooperation, which are found in the last sentence on page 1 and

all of page 2 of the Memorandum.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for Leave

to File Motion for Variance and Defendant’s Memorandum at Sentencing

Under Seal [Doc. 80], as amended [Doc. 81], is GRANTED IN PART and

DENIED IN PART. Specifically, the Defendant’s Motion to Seal is GRANTED

to the extent that the Sentencing Memorandum [Doc. 82] shall be filed under

seal and shall remain under seal until further Order of the Court. The

Defendant’s Motion to Seal [Doc. 80], as amended [Doc. 81], is DENIED to

the extent that the Defendant shall file a redacted version of the Sentencing

Memorandum on the public docket prior to the sentencing hearing in this

matter.


                                     4
IT IS SO ORDERED.


                    Signed: October 2, 2018




                         5
